329 F.2d 891
117 U.S.App.D.C. 323, 140 U.S.P.Q. 408
HUDSON FOAM PLASTICS CORPORATION, Appellant,v.David L. LADD, Commissioner of Patents, Appellee.
No. 18074.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 13, 1964.Decided Feb. 13, 1964.

Mr. Bertram Ottinger, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of court, with whom Messrs. Morris Kirschstein, New York City, and Martin T. Fisher, Washington, D.C., were on the brief, for appellant.  Mr. Arnold B. Christen, Washington, D.C., also entered an appearance for appellant.
Mr. J. E. Armore, Atty., United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee.
Before WILBUR K. MILLER, WASHINGTON and DANAHER, Circuit judges.
PER CURIAM.


1
This suit was brought under 35 U.S.C. 145, seeking authorization of the issuance of a patent on Claim 28 of plaintiff-appellant's application, Serial No. 441,984, entitled 'Foamed Polyester Resin Laminated Products.'  Claim 28, as summarized in plaintiff-appellant's brief, covers a process 'whereby such articles as soft, resilient seat cushions, arm rests and the like, comprising a resilient foam body and a flexible outer skin cover to which the body is directly bonded without an intermediate adhesive, can be produced entirely within a mold.'  After a trial de novo, the District Court decided in favor of the defendant-appellee Commissioner of Patents, relying chiefly on the disclosures contained in Patent No. 2,639,252, issued to Simon and others on May 19, 1953.  The court concluded:


2
'For the reason that the evidence shows that the process set out in claim 28 is old, and the only difference is that it recites analogous materials which are clearly shown to have been known to the art when the application was filed, it is clear that the use of such materials in the method of Simon et al. would be obvious to one skilled in the art.'


3
We find no error affecting substantial rights.  Compare Zenith Radio Corp. v. Ladd, 114 U.S.App.D.C. 54, 310 F.2d 859 (1962).  The judgment of the District Court, dismissing the complaint, will accordingly be


4
Affirmed.